 PLUMBERS,LOCAL 48415United Association of Journeymen&Apprentices ofthe Plumbing and Pipefitting Industry of the UnitedStates and Canada,Local 48, AFL-CIOandMe-chanical Contractors Association of Maryland, Inc.United Association of Journeymen&Apprentices ofthe Plumbing and Pipefitting Industryof the UnitedStates and Canada,Local 438, AFL-CIOandMe-chanical Contractors Association of Maryland, Inc.Cases 5-CE-25 and 5-CE-26May 19, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn December 8, 1970, Trial Examiner Anne F.Schlezinger issued her Decision in the above-entitledproceeding, finding that the Respondents had not en-gaged in the unfair labor practices alleged in the com-plaint and recommending that the complaint be dis-missed in its entirety, as set forth in the attached TrialExaminer's Decision. Thereafter, the General Counseland Charging Party filed exceptions to the Trial Ex-aminer's Decision and supporting briefs, and Respond-ents filed an answering brief to the exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the proceeding and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner, and hereby orders that the com-plaint herein be, and it hereby is, dismissed in its en-tirety.'The Charging Party's request for oral argument is denied, as the record,the exceptions, and the briefs adequately present the issues and the positionsof the partiesMaryland), on August 20, 1970, issued an order consolidat-ing cases, complaint, and notice of hearing thereon. The com-plaint alleges that United Association of Journeymen & Ap-prentices of the Plumbing and Pipefitting Industry of theUnited States and Canada, Local 48, AFL-CIO, and UnitedAssociation of Journeymen & Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada,Local 438, AFL-CIO, referred to herein collectively as theRespondents, had engaged in and were engaging in unfairlabor practices affecting commerce within the meaning ofSections 8(e) and 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charges, order consolidatingcases, complaint, and notice of hearing were duly served onthe Respondents and the Charging Party.With respect to the unfair labor practices, the complaintalleges, in substance, that the Respondents executed collec-tive-bargining agreements with the Charging Party contain-ing identical no-subcontracting clauses which exceed thescope of such clauses permitted by the building and construc-tion industry proviso to Section 8(e) of the Act. The Respond-ents' answer, duly filed, admits some of the factual allegationsof the complaint, but denies the commission of any unfairlabor practices and raises certain affirmative defenses.On October 2, 1970, all the parties to this porceeding en-tered into a stipulation in which they waived a hearing beforea Trial Examiner; agreed that the entire record in this pro-ceeding shall consist of the stipulation, the charges filedherein, the order consolidating cases, the complaint, the no-tice of hearing, and the answer of the Respondents; and in-dicated a desire to file briefs. On November 9, the GeneralCounsel, the Charging Party, and the Respondents filed briefswhich have been fully considered.Upon the basis of the stipulation, the briefs, and the entirerecord in this proceeding, I make the following:FINDINGS OF FACTITHE EMPLOYERS INVOLVEDThe Charging Party is, and at all times material herein hasbeen, a corporation duly organized under and existing byvirtue of the laws of the State of Maryland, which maintainsits principal place of business at Timonium, Maryland. TheCharging Party is an association of employers in the Met-ropolitan Baltimore area who are engaged in the building andconstruction industry in the installation of plumbing, heating,air conditioning, and related fixtures and equipment. Saidemployers maintain their principal places of business in andaboutBaltimore,Maryland.During the preceding 12months, a representative period, employer members of theAssociation, in the course and conduct of their business oper-ations, derived gross revenues in excess of $50,000, and re-ceived in the State of Maryland materials and supplies pur-chased and shipped from points and places outside the Stateof Maryland valued in excess of $50,000 The parties stipu-lated, and I find, that the employer members of the Associa-tion are, and at all times material herein have been, engagedin commerce within the meaning of Section 2(6) and (7) oftheAct, and are employers in the construction industrywithin the meaning of Section 8(e) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEANNEF. SCHLEZINGER,Trial Examiner:Uponchargesduly filed on March 28,1970, byMechanicalContractorsAssociationof Maryland,Inc., herein called the ChargingParty,the General Counselof theNational Labor RelationsBoard,by theRegional Director for Region 5 (Baltimore,190 NLRB No. 77IITHE LABOR ORGANIZATIONSThe parties stipulated, and I find, that the Respondents,and each of them, are labor organizations within the meaningof Section 2(5) of the Act, and are labor organizations in theconstruction industry within the meaning of Section 8(e) ofthe Act. The Respondents, and each of them, are the dulydesignated collective-bargaining representatives of the em-ployees of the employer members of the Association Said 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees are employed by said employers in the buildingand construction industry in the installation of plumbing,heating, air conditioning, and related fixtures and equipment.IIITHE ALLEGED UNFAIR LABOR PRACTICESThe facts as stipulated show that on or about July 29, 1970,the Association and both Respondents, respectively, executedcollective-bargaining agreements containing an identical arti-cle 28 entitled "Contracting and Subcontracting," which isattached as an "Appendix" hereto. Article 28 provides thatthe employers will not seek or obtain work as a general con-tractor or subcontractor on any site of construction' withinthe geographical area over which the Building and Construc-tion Trades Council, AFL-CIO, referred to herein as theCouncil, has jurisdiction, on which site work is to be per-formed which is normally performed under the jurisdictionof local unions affiliated with the Council, unless those per-forming work on the site have signed collective-bargainingagreements with the local union, affiliated with the Council,claiming jurisdiction over said work. The article also pro-vides, in section 2(c) and 3(d), that the Association employersin certain circumstances would not subcontract any of saidwork to any employer who had not agreed to contract restric-tions similar to those in article 28 even though such otheremployer has signed a collective-bargaining agreement withthe local union having jurisdiction over said work.The complaint alleges that, by executing these agreements,the Charging Party "has agreed to cease and refrain fromhandling, using, selling, transporting or otherwise dealing inthe products of other employers, and has agreed to ceasedoing business with other persons," and the Respondentshave engaged in unfair labor practices within the meaning ofSection 8(e) of the Act.'Section 8(e) of the Act makes it an unfair labor practice fora labor organization and an employer to enter into an agree-ment whereby the employer ceases or refrains or agrees tocease or refrain from doing business with any other person.'A proviso to Section 8(e), however, exempts from the pro-scription thereof agreements between labor organizations andemployers in the construction industry which relate to thecontracting or subcontracting of work to be done at "the siteof the construction."4The General Counsel and the Charging Party contend thatthe reference in the 8(e) construction industry proviso to "thesite of the construction" indicates that the protection of theproviso extends only to contracting and subcontractingagreements covering work at a particular jobsite They urge,'Exempted from the coverage of these clauses are construction siteswhere the total amount of the contract or contracts is less than $750,000,private homes and apartments, school construction where the total amountof the contracts is less than $3,000,000, and alteration, repair, or mainte-nance of existing buildings where the employer is working directly for theowner rather than through a general contractor or other third party'The charges filed herein allege that sec 2(c) and 3(d) of article 28violate Sec 8(e) of the ActTo the extent material herein, Sec 8(e) providesIt shall be an unfair labor practice for any labor organization and anyemployer to enter into any contract or agreement, express or implied,whereby such employer ceases or refrains or agrees to cease or refrainfrom handling,using,selling or dealingin any of the products of anyother employer or to cease doing business with any other person.Sec 8(e) further provides, in pertinent part, thatnothing in this subsection (e) shall apply to an agreement betweena labor organization and an employer in the construction industryrelating to the contracting or subcontracting of work to be done at thesite of the construction, alteration, painting or repair of a building,structure or other worktherefore, that sections 2(c) and 3(d) of the agreements herein issue go beyond the permissive limitations of the construc-tion industry proviso because they are applicable not to aparticular jobsite where a signatory proposes to do businesswith another party, but to any jobsite where the other partymight also do business. The General Counsel's brief arguesspecifically that "the exception to Section 8(e) is limited to thesite of the construction where a signatory to a no-subcon-tracting clause in the building and construction industry pro-poses to do business with another party, not to any jobsitewhere the other party might also happen to do business quiteindependently of any relationship it seeks to establish withthe signatory to the clause."The Respondents maintain that the clauses in question donot exceed the limitations of the exemption for labor agree-ments in the construction industry because they are applica-ble by their terms only to "Any site of construction, altera-tion, painting or repair of buildings, structures and otherwork located within the geographical area over which theCouncil has jurisdiction."All the parties in their briefs refer to portions of the legisla-tive history and to Board and court decisions pertaining tothe effect of the construction industry proviso to Section 8(e),but the statements referred to do not explicitly meet the issuesraised in this proceeding. The General Counsel's brief refersinter aliato theEts-Hokin CorporationandDimeo Construc-tion Co.cases,' in which the Board considered the validity ofcertain contract clauses which reached beyond the particularconstruction site at which the signatory employer was doingbusiness. The Board found that such clauses were lawfulunder the construction industry proviso to Section 8(e) wherethe clause "applies, and was intended to apply, only to on-siteconstruction work." The Board found further, however, thatthe contract contained union self-help enforcement provi-sions which were declared unlawful.' There are no such self-help provisions in the agreements here involved. The GeneralCounsel's brief argues that the holdings in the two cited casesare not determinative herein as in neither case "was anycontention raised or dealt with by the Board as to the extraor inter-site effect of the clause involved." In resolving theissues raised in those cases as to the legality of the clauses inquestion, however, the Board decision analyzes all the rele-vant provisions of the clauses and discusses fully the reasonsfor its findings. As admitted in the General Counsel's brief,none of the clauses involved were found unlawful on thegrounds relied on by the General Counsel herein.InFowler-Ken worthy Electric Co.,'one of the cases reliedon by the Respondents in their brief, the Board consideredthe legality under Section 8(e) of the following contract provi-sion:'Ets-Hokin Corporation,154 NLRB 839, enfdsub nom NL.R B vI B E W, Local 769,405 F 2d 159 (C A 9), cert denied 395 U S 921,Local437, IBEW (Dimeo Construction Co),180 NLRB No 326The subcontractingclause in questionin theEts-Hokin Corporationcase,supra,for example, which had as one of itsaims"to prevent subcon-tracting of electrical work in the jurisdiction of the contracting local exceptto a contractor having anagreementwith the IBEW," was found lawfulunder the construction industry proviso to Sec 8(e) The contract was heldto be unlawful, however, because of the provisionspermittingself-helpenforcement by union economicaction inthe event the employer breachedthe contract. The Board holds in these circumstances that a "contract withinthe construction industry proviso toSection 8(e)may be enforced onlythrough lawsuits and not by threats, coercion, or restraint proscribed bySection 8(b)(4)(B) " See alsoin this regardMuskegon Bricklayers Union No5, etc (Greater Muskegon General Contractors Association),152 NLRB360,Dimeo Construction Co., supra'Los Angeles Bldg. & Const Trades Council (Fowler-Ken worthy ElectricCo, et al),151 NLRB 770 PLUMBERS,LOCAL 48417The EMPLOYER agrees that if he shall subcontract anywork, provision shall be made in such subcontract for allof the work performed by said subcontractor comingunder the jurisdiction of any union affiliated with saidCOUNCILS [Respondent and certain other Buildingand Construction Trades Councils in the area] to beperformed pursuant to an executed current agreementwith the appropriate union having work and territorialjurisdiction, affiliated with the Council in which area thework is performed.The Board found the article in question did not exceed thelimitations of the construction industry proviso to Section8(e).The Board pointed out that the terms of the article"reflect an intent to confine the work covered .. to suchwork only as falls within the work jurisdiction of unionsaffiliated with Building and Construction Trades Councils inthe geographical area," and, further, that "The only evidencepresented in this proceeding concerning work undertaken orsubcontracted by [the employer] relates to work that was tobe performed at a construction site." The contracts here inissue likewise pertain by their terms to "work that was to beperformed at a construction site."TheFowler-Ken worthydecision also comments as follows:The Board has stated that, in examining contractualprovisions which allegedly violate Section 8(e), it willconsider the language used, the nature of the contractualproscription, and the intent of the parties as evidenced,inter alia,by their interpretation and administration ofthe agreement.' There is no evidence in the present casewith regard to the parties' intent as to the interpretationand administration of the agreements. The issues hereinwere raised solely on the basis of the execution of theagreements containing article 28, particularly sections2(c) and 3(d) thereof. Although, as the General Counselurges, the Board has not explicitly found clauses coveredby the construction industry proviso to be lawful eventhough they extend to other than a particular jobsite, theBoard has passed on the validity of such clauses and hasnot declared them unlawful on this basis Accordingly,I find, upon the entire record, that the evidence in thepresent proceeding fails to establish that the Respond-ents, by executing the agreements in question.with theCharging Party, engaged in unfair labor practices withinthe meaning of Section 8(e) of the Act.Upon the basis of the stipulation and the entire record inthis proceeding, I make the following-CONCLUSIONS OF LAW1.United Association of Journeymen & Apprentices of thePlumbing and Pipefitting Industry of the United States andCanada, Local 48, AFL-CIO, and United Association ofJourneymen & Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada, Local 438, AFL-CIO, are labor organizations within the meaning of Section2(5) of the Act.2.The employer members of Mechanical Contractors As-sociation of Maryland, Inc., are employers engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.The Board here citesMilk Drivers and Dairy Employees Union, Local546,International Brotherhood of Teamsters, etc. (Minnesota Milk Com-pany),133 NLRB 1314, 1317, affd 314 F 2d 861 (C A 8) The Board alsoheld inEts-Hokin Corporation, supra,thatin an 8(e) proceeding involvingan ambiguous clause, it "will not presume unlawfulness, but will considerextrinsic evidence to determine whether the clause was intended to beadministered in a lawful or unlawful manner "3.The General Counsel has failed to establish by a prepon-derance of the evidence that the Respondents engaged in theunfair labor practices alleged in the complaint.Upon the stipulated facts, the foregoing conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDERThe complaint is dismissed in its entiretyAPPENDIXARTICLE 28CONTRACTING AND SUBCONTRACTINGWHEREAS, the Employer is composed of member contrac-tor Employers which are engaged in the construction indus-try in the State of Maryland, andWHEREAS, the Union represents employees of said mem-ber contractor Employers and other employers engaged inthe construction industry in the State of Maryland which arenot member contractor Employers of the Employer, andWHEREAS, the Union is affiliated with the Baltimore Build-ing and Construction Trades Council,AFL-CIO, hereinafterreferred to as the Council,as are other local trade unionswhich represent employees employed by employers engagedin the construction industry in the State of Maryland, andWHEREAS, Section 8(e) of the Labor-Management Rela-tionsAct of 1947,as amended, provides with respect to theunfair labor practices defined therein,"That nothing in thissubsection (e) shall apply to an agreement between a labororganization and an employer in the construction industryrelating to the contracting or subcontracting of work to bedone at the site of the construction,alteration,painting orrepair of a building,structure or other work," andWHEREAS, the Employers and the Union recognize that itis detrimental to the stability of labor-management relationsand to the safety, morale, productivity and stability of em-ployment of the employees employed by the Employers whoare represented by the Union and to the employees of otheremployers represented by other local unions affiliated withthe Council when said employees are required to work onsites of construction,alteration,painting or repair of a build-ing, structure or other work with other employees who arenot coveredby labor-management collective bargainingagreements and who work under substandard wages and con-ditions, andWHEREAS, the Employers and the Union desire to makeagreements relating to contracting and subcontracting ofwork to be done at sites of construction, alteration,paintingand repair of buildings,structures and other work in order toinsure stability of labor-management relations and to safe-guard adequate wages, hours, safety and other conditions ofemployment and the stability of employment in accordancewith and as allowed by the aforesaid provisions of Section8(e) of the Labor-Management RelationsAct of 1947, asamended, andWHEREAS, it is understood and agreed that the Employers,Union, employees representedby theUnion,the Council,other local unions affiliated with theCounciland employeesrepresented by said other local unions affiliated with theCouncil are intended to be and are to be considered as directbeneficiaries of said agreements,THEREFORE,in consideration of the agreements madeherein by the Employers and the Union,they agree withrespect to work to be done at sites of construction,alteration,painting or repair of buildings,structures and other work, asfollows: 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 1.DefinitionsAs used in this Article28the following terms shall havethe meaning hereinbelow set forth,unlessthe context clearlyotherwise requires:(a)Covered Site-AnySite of construction, alteration,paintingor repair of buildings, structures and other worklocated within the geographical area over which the Councilhas jurisdiction, except the followingsiteswhich are specifi-cally excluded:(i) any site of construction, alteration, painting or re-pair of a building, structure, or other work on which thetotalamountof the Employer's contract or contracts isless than Seven Hundred and Fifty Thousand Dollars($750,000.00) exceptsiteswith respect to which theOwner stipulates, in writing, that the work is to be doneby employees represented by local tradeunionsaffiliatedwith the Council, provided, however, that for purposesof Section 3 of this Article, the Seven Hundred and FiftyThousand Dollars ($750,000.00) figure shall be the totalamount of the contract or contracts of the General Con-tractor on thesiteor of the contractor or contracts onthe site let by the Owner, if the Owneris actingas its ownGeneral Contractor, instead of the total amount of theEmployer's contract or contracts on the site.(ii)any site of construction, alteration,painting orrepair of private homes and/or apartments up to andincluding four stones including the basement,unlesssaid private homes and/or apartments are included ona site of construction, alteration,paintingor repair withapartments of more than four stories, including the base-ment, or with any other building, structure or otherwork which is neither a private home nor apartments upto and including four stories, including the basement.(iii)any site of construction, alteration, painting orrepair of a school on which the total amount of theEmployer's contract or contractsis lessthan Three Mil-lion Dollars ($3,000,000.00), provided, however, that forpurposes of Section 3 of this Article, the ThreeMillionDollars ($3,000,000.00) figure shall be the total amountof the contract or contracts of the General Contractorson the site or of the contract or contracts on the site letby the Owner, if the Owneris acting as its ownGeneralContractor, instead of the totalamountof the Em-ployer's contract or contracts on the site.(iv) for purposes of Section 3 of this Article, any siteof alteration, repair or maintenance of any buildings orstructures,as distinguished from new construction,where the Employer is bidding with or accepting a con-tract directly from the Owner and not through a GeneralContractor or other third party.(b)CoveredWork-worknormally performed under thejurisdiction of the various local tradeunionsaffiliated withthe Council which represent employees in the performance ofsuch work.(c)Union Subcontractor-Anyperson, firm, corporation,contractor, employer or association whose employees per-form work over which any local union affiliated with theCouncilclaimsjurisdiction and which has in effect a signedcollective bargaining agreement with each such local union.(d)Subcontracting-Thesubcontracting, subletting, as-signing or contracting out of work. The term "subcontract"shall mean the act of subcontracting, subletting,assigning orcontracting out of work.(e)Building Trades Subcontractor-AUnion Subcontrac-tor whose collectivebargainingagreement with each localunionaffiliated with the Council with which said Union Sub-contractor has collective bargaining relations contains provi-sions entitled "Contracting and Subcontracting," specificallyapproved by the Council as to form and content,similar tothe provisions of this Article 28 with respect to restrictionsupon such Union Subcontractor performing work at coveredSiteswith employers who are not signatory to collective bar-gaining agreementswith local tradeunionsaffiliated with theCouncil(f)Person-Aperson, firm, corporation, contractor, em-ployeror associationother than the Employer.(g) Local Office-Anestablished operating business officelocated within the geographicalareaover which the Councilhas jurisdiction.(h)Union General Contractor-Anyperson, firm, corpora-tion, contractor, employer or association whose employeesperform work over which any local union affiliated with theCouncil claims jurisdiction and which has in effecta signedcollectivebargaining agreementwith each such local union.Section 2.The following provisions of this Section 2 shallapply to each Covered Site whenever an Employer seeks orobtains Covered Workas anowner or general contractor, i.e.,when the Employer hold itselfout as and isprepared to doallof the work involved on the Covered Site by utilizingsubcontractors, in whole or in part, to perform all or part ofsaid work:(a) The Employer shall not subcontract Covered Work ata Covered Site to any Person which, at the date of suchsubcontracting,isnota Union Subcontractor.(b) The Employer further agrees that in the event it bidsupon or accepts any contract for the performance of work onany Covered Site on which the Owner or any other Personretainsany part of the work to be subcontracted directly,rather than through the Employer, the Employer shall notifythe Council of this fact,and, inspecific terms, what work theEmployer is not bidding upon or accepting,at least ten (10)days before the bids are due orat least ten(10) days beforethe contractis signedif the job is awarded without bids. Inthe event such Owner or other Person which retains suchwork should subcontract such work to a Person which at theCommencement of the work is not a Union Subcontractor,such action shall not be deemed to be covered by or subjectto the provisions of this Article28as to either the Employeror the Union, and such action shall not be deemed to be aviolation of this Article 28 by the Employer.(c)On and after October 1, 1970, the requirements ofsubsection (a) of this Section 2, which apply as of the effectivedate of this Article 28, shall become subject to the followingprovisions:(1) Subject to the provisions of paragraph (4) of thisSubsection (c), if there are not at least three (3) BuildingTrades Subcontractors having Local Officesengaged inthe performance of a particular type of Covered Workrequired by the Employer at a Covered Site, the Em-ployer shall not be subject to or restricted by the provi-sions of Subsection (a) of this Section 2 with respect tosubcontracting of such type of Covered Work at suchCovered Site.(2) Subject to the provisions of paragraph (4) of thisSubsection (c), if there are at least three (3) BuildingTrades Subcontractors with Local Offices engaged in theperformance of a particular type of Covered Work re-quired by the Employer at a Covered Siteandthe Em-ployer shall have received bids for such Covered Workfrom at least three (3) such Building Trades Subcontrac-tors, the Employer shall not subcontract such CoveredWork at such Covered Site except to a Building TradesSubcontractor.(3) Subject to the provisions of paragraph (4) of thissubsection (c), if thereare at leastthree (3) BuildingTrades Subcontractors with Local Offices engaged in the PLUMBERS,LOCAL 48419performance of a particular type of Covered Work re-quired by the Employer at a Covered Sitebutthe Em-ployer shall not have received bids for such CoveredWork from at least three(3) such Building Trades Sub-contractors,the Employer shall not subcontract suchCovered Work at such Covered Site except to(i) a Build-ing Trades Subcontractor or (ii)a Person which is nota Union Subcontractor Such covered work at a CoveredSite shall not be subcontracted to a Union Subcontractorhaving a Local Office which was not a Building TradesSubcontractor prior to the date the bids for such Cov-ered Work were submitted to the Employer.(4) If and when all the Union Subcontractors withLocal Offices engaged in the performance of a particulartype of Covered Work are also Building Trades Subcon-tractors,whether the number of all of said Union Sub-contractors is less than,equal to or more than three (3),the provisions of this Subsection(c) shall not be applica-ble, and Subsection(a) hereof shall apply without qualifi-cation.(5) On or before September 1, 1970, the Union shallfurnish to the Employer a list of the names and businessaddressesof all Building Trades Subcontractors,together with a list of those local trade unions affiliatedwith the Council in respect to which the Union claimsthat all Union Subcontractors with Local Offices areBuilding Trades Subcontractors and a separate list ofthose local trade unions affiliated with the Council whichdo not have a signed collective bargaining agreementwith at least three(3) Building Trades Subcontractors.The Union shall promptly notify the Employer ofchanges in such lists from time to time as they occur, butno such notification shall be binding upon the Employeruntil fifteen(15) days after receipt by the Employer ofsuch notification.If the foregoing requirements of thisparagraph(5) are complied with by the Council, suchcompliance shall be deemed to be compliance by theUnion hereunder.Section 3.The following provisions of this Section 3 shallapply to each Covered Site whenever an Employer seeks orobtains work on said site as a subcontractor,i.e., the Em-ployer is engaged in a particular or specialty type or types ofCovered Work and does not hold itself out or attempt toobtain Covered Work on said Covered Site as a GeneralContractor prepared to do all of the work on the CoveredSite:(a) The Employer shall not subcontract Covered Work ata Covered Site to any Person which, at the date of suchsubcontracting,is not a Union Subcontractor.(b) The Employer further agrees to refrain from bidding onor accepting any contract for the performance of CoveredWork on any Covered Site where any Person has performed,is performing or will be performing any Covered Work if suchPerson is not a Union Subcontractor,execpt Covered Sites onwhich a Person which is not a Union Subcontractor mayperform Covered Work pursuant to Subsections(c)(1) or(c)(3) of Section 2 or Subsections(d)(1) or (d)(3) of thisSection 3 of Article 28. The intent of this subsection (b) ofSection 3 is that the Employer will not perform CoveredWork on any Covered Site unless all Covered Work on suchCovered Site has been,is being and will be performed 100%by employees of Union Subcontractors except as provided inthe preceding sentence.(c) The Employer further agrees to submit bids only to andaccept contracts only from Union General Contractors.(d) On and after October 1, 1970 the requirements of Sub-section (a) of this Section 3, which apply as of the effectivedate of this Article 28,shall become subject to the followingprovisions:(1) Subject to the provisions of paragraph(4) of thisSubsection(d), if there are not at least three(3) BuildingTrades Subcontractors having Local Offices engaged inthe performance of a particular type of Covered Workrequired by the Employer at a Covered Site,the Em-ployer shall not be subject to or restricted by the provi-sions of Subsection(a) of this Section 3 with respect tosubcontracting of such type of Covered Work at suchCovered Site.(2) Subject to the provisions of paragraph(4) of thisSubsection(d), if there are at least three(3) BuildingTrades Subcontractors with Local Offices engaged in theperformance of a particular type of Covered Work re-quired by the Employer at a Covered Siteandthe Em-ployer shall have received bids for such Covered Workfrom at least three (3) such Building Trades Subcontrac-tors, the Employer shall not subcontract such CoveredWork at such Covered Site except to a Building TradesSubcontractor.(3) Subject to the provisions of paragraph(4) of thisSubsection(d), if there are at least three(3) BuildingTrades Subcontractors with Local Offices engaged in theperformance of a particular type of Covered Work re-quired by the Employer at a Covered Sitebutthe Em-ployer shall not have received bids for such CoveredWork from at least three (3) such Building Trades Sub-contractors,the Employer shall not subcontract suchCovered Work at such Covered Site except to(i) a Build-ing Trades Subcontractor or (ii)a Person which is nota Union Subcontractor,Such Covered Work at a Cov-ered Site shall not be subcontracted to a Union Subcon-tractor having a Local Office which was not a BuildingTrades Subcontractor prior to the date the bids for suchCovered Work were submitted to the Employer.(4) If and when all of the Union Subcontractors withLocal Offices engaged in the performance of a particulartype of Covered Work are also Building Trades Subcon-tractors,whether the number of all of said Union Sub-contractors is less than,equal to or more than three (3),the provisions of this Subsection (d) shall not be applica-ble, and Subsection (a) shall apply without qualification.(5) From time to time as changes occur,the Unionshall furnish to the Employer a list of the names andbusiness addresses of all General Contractors whichhave in effect the signed agreement with the Council,popularly referred to as the "Building Trades Agree-ment," which regulates the subcontracting of CoveredWork by General Contractors on Covered Sites. If theforegoing requirments of this paragraph(5) are compliedwith by the Council,such compliance shall be deemedto be compliance by the Union hereunderSection 4.Notwithstanding any other provision of this Agree-ment to the contrary, in the event of any dispute or disagree-ment relating to the application or interpretation of anyprovision of this Article 28,the following expedited proce-dure shall apply for the resolution of said dispute or disagree-ment:(a)A representative of the Employer involved and of theUnion shall meet within twenty-four (24) hours after oral orwritten notice to attempt to resolve the dispute or disagree-ment.(b) If the dispute or disagreement is not settled at themeeting specified in (a) above,or if either party fails or refusesto meet within the specified period of twenty-four(24) hours,either party may submit the matter to arbitration by writtennotice to the other party. Within twenty-four(24) hours after 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid notice is given, the Employer involved and the Unionshall appoint a mutually acceptable Arbitrator to hear anddetermine the dispute. If the parties do not agree upon andappoint an Arbitrator within the twenty-four (24) hourperiod, or if the mutually agreeable Arbitrator cannot hearand determine the dispute within ten (10) days after his ap-pointment, either party may apply to the American Arbitra-tion Association for a list of Arbitrators from which an Arbi-trator shall be chosen within twenty-four (24) hours of receiptof the list by each party alternately striking names until one(1) name remains.The Arbitratorso chosen shall hear anddetermine the dispute within (10) days from the date of hisappointment,if at all possible,and the parties shall cooperatein every way necessary to assist the Arbitrator in facilitatingthe disposition of the matter. The Arbitrator may prescribeany remedy or relief which he deems appropriate for anyviolationof Article28which he finds.(c) The fee and expenses of the Arbitrator shall be sharedequally by the Employer involved and the Union and hisdecision shall be final and binding.(d) It is understood and agreed that if either the Employerinvolved or the Union fails or refuses to cooperate in selectingan Arbitrator from the list submitted by the American Arbi-tration Association in strict accordance with the procedureset forth above, the other party may unilaterally select anArbitrator from such list submitted by the American Arbitra-tionAssociation and, provided that written notice of suchselection and the date, time and place of hearing is given tothe refusing party, said Arbitrator, even though unilaterallyselected, is hereby granted the authority to hear and deter-mine the dispute and his decision shall be final and bindingas if both parties had participated fully as allowed hereunderwhether or not one of them fails to do so.(e) Since the parties recognize that conformity with Sec-tions 2 and 3 of this Article 28 is absolutely essential to andis the heart of this Article28,the Employers and the Unionagreethat in the event the Arbitrator finds that the Employerinvolved has violated Sections 2 and/or 3 of this Article28,the Arbitrator shall, in addition to any other relief or remedywhich he deems appropriate, prescribe the following remedyfor such violation-(1) For a violation of Section 2(a), 2(c), 3(a) or 3(d),order the Employer involved to remove from all furtherwork on the job site, within three (3) days from the dateof the issuance of the Arbitrator's decision, any Personto which the Arbitrator finds the Employer has subcon-tracted work in violation of said Section or Sections;(2) For a violation of Section 2 or Section 3, order theEmployer involved to cease and desist from any furtherviolation of any provisions of Section 2 or Section 3 onthe job site involved in the arbitration proceeding and onany other job site covered by Section 1,(3) For a violation of Section 2(a), 2(c), 3(a), or 3(d)award to each local trade union affiliated with the Coun-cilwhose members have lost work on the job site in-volved in the proceedings as a result of the violation ofsaid Section an amount of money equal to the amountof wages and fringe benefit payments which it has beenreasonably proved said members have lost as a result ofsaid violation, it being understood that the local tradeunion shall pay over to the proper Trust Funds the fringebenefit payments recovered;(4) For a violation of Section 3(b) or 3(c), order theEmployer involved to give up the contract and job,remove itself and all its employees from the job sitewithin three (3) days from the date of the issuance of theArbitrator's decision, and do no further work of anykind on the job site;(5) In the event that the Employer involved fails tocomply with that part of the order of the Arbitratorissued pursuant to paragraph (1) above, the Union mayresubmit the matter to the same Arbitrator and if, aftera hearing on such resubmission, the Arbitrator finds thatsuch Employer did, in fact, fail to comply with said partof said order, the Arbitrator shall order the Employerinvolved to pay, as liquidated damages, to the local tradeunion or local trade unions affiliated with the Councilwhose members have lost work on the job site to whichsaid part of said order is applicable:(i)A sum equal to the wages and fringe benefitpayments reasonably proved to have been lost bysuch members as a result of the violation subse-quent to the date as of which the damages weredetermined pursuant to paragraph (3). The localtrade unions shall pay over to the proper trust fundsthe fringe benefit payments received under thisclause (i); plus(ii) a sum equal to 7% of the total amount of thecontract between the Employer involved and theparty which the Employer failed to remove fromthe job site pursuant to the order of the Arbitratorfor each working day of such failure to remove(measured from the third working day followingthe date of issuance of the order of the Arbitrator)up toa maximumof 77% of the total amount ofsaidcontract; provided, however, that if the con-tract in question is not presented to the Arbitratorby the Employer or if the Arbitrator finds that thecontract presented to him does not reflect the rea-sonable value of the work to be done in the craft inquestion, then the Arbitrator shall make an inde-pendent finding of the reasonable value of the workto be done in such craft. In such event the aforesaiddamages shallbe computed upon the amount of thereasonable value of the work as found by the Arbi-trator.(6) In the event that the Employer involved fails tocomply with the remedy ordered by the Arbitrator, asset forth in paragraph (4) above, the Union may resub-mit the matter to the same Arbitrator and if, after ahearing on such resubmission, the Arbitrator finds thatthe Employer involved, did, in fact, fail to comply withsaidorder, the Arbitrator shall order the Employer in-volved to pay to the Union, as liquidated damages, foreach day of failure to comply (measured from the thirdworking day following the date of issuance of the orderof the Arbitrator) an amount of money equal to fivepercent (5%) of the total amount of the contract pursu-ant to which the Employer was working on the job upto a maximum of fifty-five percent (55%) of said con-tract; provided, however, that if the contract in questionis not presentedto the Arbitrator by the Employer or ifthe Arbitrator finds that the contract presented to himdoes not reflect the reasonable value of the work to bedone in the craft in question, then the Arbitrator shallmake an independent finding of the reasonable value ofthe work to be done in such craft. In such event theaforesaid damages shall be computed upon the amountof the reasonable value of the work as found by theArbitrator.(7) The parties acknowledge and agree that the actualdamages which may result from a failure of an Employerto observe and comply with an order of the Arbitratorunder this Section 4 would be broad in scope and haveextensive ramifications that would tend to undermineorganized labor in the construction industry. Such fail- PLUMBERS,LOCAL 48ure would result in unfair competition and create chaoticconditions in the construction industry with extremelydeleterious effects on organized labor that are virtuallyimpossible of monetary calculation, Accordingly, theparties have agreed upon the formulae for damages setforth in paragraphs (5) and (6) of this Section 4(e), notto impose a penalty on the Employer, but as their bestestimate of the monetary equivalent of the loss and in-jury to the Union, the Council and other local tradeunions affiliated with the Council which would resultfrom an Employer's refusal to abide by such order of theArbitrator.Section 5.Notwithstanding the provisions of Section 4 of thisArticle 28 relating to arbitration as a means of resolvingdisputes or disagreements with respect to the application orinterpretation of the provisions of this Article 28, either theEmployer or the Union may also utilize any legal means,other than arbitration, to remedy a violation of any provisionof this Article 28, including injunctive relief in a court ofcompetent jurisdiction if the law allows and intervention ofappropriate governmental administrative agencies provided,however, that arbitration under the provisions of Section 4shall be the only means permitted to seek money damages forany violation of this Article 28, except that an Arbitrator'saward of money damages, as in the case of any other awardor order of an Arbitrator, may be enforced in a court of law421in the event the party against whom the money damages areawarded fails or refuses to comply with the award.Section6.There shall be no strike action or work stoppageof any kind by the Union nor lockout action or job shutdownby the Employers to remedy any violation of any provisionof this Article 28 or to enforce any award or order of anarbitrator made under this Article 28.Section7 If any Section, or portion thereof, of this Article28 should be held invalid by operation of law or by anytribunal of competent jurisdiction, or if compliance with orenforcement of any Section, or portion thereof, of this Article28 should be restrained by such tribunal pending a finaldetermination as to its validity, the remainder of this Article28, or the application of such Article to persons or circum-stances other than those as to which it has been held invalidor as to which compliance with or enforcement of has beenrestrained, shall not be affected thereby. In the event that anySection, or portion thereof, of this Article 28 is held invalidor enforcement of or complaince with has been restrained, asabove set forth, the Employers and the Union shall enter intoimmediate collective bargaining negotiations, upon the re-quest of the Union or the Employers, for the purpose ofarriving at a mutually satisfactory replacement for such Sec-tion, or portion thereof, during the period of invalidity orrestraint